Non-Final
This office action is in response to Applicant’s amendment filed on 8/15/22.

				    Response to applicant’s arguments
The Applicant’s arguments have been fully considered, however are not found persuasive.

				     Response to Applicant’s remarks

With respect to claims 1, 8 and 15 on page 12, the Applicant argues the combination of the Behrendt and Grimes references do not teach “identifying a failure of a first computing device from a management tool, the first computing device including a first network adapter and a first local storage” and “identifying a second computing device based on a comparison between at least one profile attribute of the second computing device and at least one profile attribute of the first computing device”.
The Examiner respectfully disagrees with the statements, and initially points to paragraphs ([0064 – 0066]), wherein as outlined, incident detection logic 406 in incident management mechanism 402 detects a failure in a resource in the managed environment, wherein,  based on the state of the resource, other resources that are affected by the incident, and the incident itself, execution engine 410 identifies which of incident handling actions 414 to perform, such that execution engine 410 reacts to encountered incidents in a way that has minimal impact on other users running on the same set of shared resources in the managed environment, such that based on status information about resources, dependency information about dependencies amongst resources, incident information about incidents happening in the managed environment, and incident handling actions already performed in the past, an action is taken by the execution engine 410. The Examiner further, points out that as specified for example, in paragraph ([0050]), using incident handling rules 412 and incident handling actions 414, which identify not only an action to be performed to address the incident but also an impact to the resources within managed environment that may be affected by the action, in storage 420. Thus, it is obvious that there may be failed or damaged resources within the storage 420. The Examiner also points to (fig. 5, 502 and 508), thus, it is obvious that the failure which is detected within the managed environment is within storage 420 as indicated in paragraph ([0050]), thus, identifying a failure of a first computing device or storage device 420 is obvious. Further, as noted in paragraph ([0050]), execution engine 410 receives instance and associated resource information from discovery engine 404, and also execution engine 410 also receives incident information from incident detection logic 406 about discovered incidents as well as state information about the status of each resource from state machine 408. Thus, the discovery engine 404 and incident detection logic 406 can be used as management tools for identifying a failure of a first computing device, and also based on (figure 4, 420), which is identified as the first computing device, execution history 416 can be a local memory within the storage 420, which as outlined in paragraph ([0063]), states execution engine 410 keeps a record of which incident handling action has been attempted to fix a particular incident in execution history 418 in storage 420. Also adapters or network adapters are also obvious for devices to communicate, and as outlined in paragraph ([0081]),  Input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) can be coupled to the system either directly or through intervening I/O controllers. Further, network adapters may also be coupled to the system to enable the data processing system to become coupled to other data processing systems or remote printers or storage devices through intervening private or public networks. The Examiner also points to (figure 3, 302 and 304) and paragraph ([0033 - 0037]), wherein as outlined, management system 302 is responsible for creating a new service instance upon request from a user 306 and assigning the service instance to user 306, wherein, tearing down service instances if the service instance is not needed, monitoring health, availability, performance, or the like of all service instances and technology components associated with the service instances, and finally initiating corrective actions upon detecting that a service level agreement is not being met. Thus, again the Examiner points out that it is obvious to identify a failure within a first computing device within the managed environment 304 comprising a local storage and a network adapter, wherein, the management system 302 is used as a tool, and finally initiating corrective actions upon detecting that a service level agreement is not being met. Also, the Examiner points to paragraph ([0083]), wherein, the storage controller 350 initiates a state save operation within the storage system 340 with regard to the failed storage device 342. Further, the storage controller 350 pauses or performs a point-in-time freeze, of the storage devices 342-348 and causes a dump of the state registers associated with the storage device 342, collects data regarding error conditions and any logs that will wrap, and the like, and this information is collected into a state save data structure stored in an established location within the storage system 340, such as on another non-failing storage device or second computing device, e.g., storage device 348, thus, it is obvious that the second computing device or storage device 348, is identified based on comparison of the failed storage device 342 or the first computing device, wherein the profile attributes that are compared are for example, data regarding error conditions and any logs that will wrap for the first computing device or failed storage device 342, and the like and a state save data structure stored in an established location within the storage system 340, such as on another non-failing storage device or second computing device, e.g., storage device 348. Thus, the second computing device or non-failing storage device 348 is identified based on an established location which is  the second computing device, e.g., storage device 348.

Thus, the Behrendt et al. reference teaches “identifying a failure of a first computing device from a management tool, the first computing device including a first network adapter and a first local storage” ([0064 – 0066]), ([0050]), (fig. 5, 502 and 508), (figure 4, 420), ([0063]), ([0081]), (figure 3, 302 and 304) and ([0033 - 0037]). Further, the Grimes et al. reference teaches and “identifying a second computing device based on a comparison between at least one profile attribute of the second computing device and at least one profile attribute of the first computing device” ([0083]).

					      35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (U.S. Pub. No. 2013/0283088) in view of Grimes et al. (U.S. Pub. No. 2008/0244331).
	With respect to claim 1, the Behrendt et al. reference teaches identifying a failure of a first computing device from a management tool, the first computing device including a first network adapter and a first local storage ([0064 – 0066] - incident detection logic 406 in incident management mechanism 402 detects a failure in a resource in the managed environment), ([0050]), (fig. 5, 502 and 508), (figure 4, 420), ([0063]), ([0081]), (figure 3, 302 and 304), ([0033 - 0037]) and (see fig. 2, 212 and 226); and directing, from the management tool, the first network adapter to: switch access to data stored on the first local storage from a primary indirect connection providing a path through the processing resource to the first local storage connection between the first network adapter and the first local storage, to a second connection that comprises a direct connection between the first network adapter and the first local storage without passing through or otherwise engaging the processing resource (see fig. 1, network 102 and storage 108), ([0016 – 0018] - distributed data processing system 100 contains at least one network 102, which is the medium used to provide communication links between various devices and computers connected together within distributed data processing system 100, wherein, the network 102 may include connections, such as wire, wireless communication links, or fiber optic cables. Thus, it is obvious that a direct connection between the network 102 and local storage 108 may be established); (see fig.2, 212, 208 and 204), and ([0025 - 0027] - a communication unit, such as modem 222 or network adapter 212 of FIG. 2, may include one or more devices used to transmit and receive data, wherein, a memory may be, for example, main memory 208, ROM 224, or a cache such as found in NB/MCH 202, and the Examiner further points out that as seen in fig. 2, the network adapter 212 and the main memory 208 are connected through a hub 204, however, it is obvious that the hub 204 can be part of the main memory, and it is not necessary that a hub is required, as there can be other implementations as further pointed out in paragraph ([0027], wherein it is stated that those of ordinary skill in the art will appreciate that the hardware in FIGS. 1 and 2 may vary depending on the implementation, and other internal hardware or peripheral devices, such as flash memory, equivalent non-volatile memory, or optical disk drives and the like, may be used in addition to or in place of the hardware depicted in FIGS. 1 and 2).
	The Behrendt et al. reference does not teach identifying a second computing device based on a comparison between at least one profile attribute of the second computing device and at least one profile attribute of the first computing device; and transmit the data to the second computing device, the second computing device including a second network adapter and a second local storage.
	The Grimes et al. reference teaches identifying a second computing device based on a comparison between at least one profile attribute of the second computing device and at least one profile attribute of the first computing device ([0083] - the storage controller 350 initiates a state save operation within the storage system 340 with regard to the failed storage device 342. Further, the storage controller 350 pauses or performs a point-in-time freeze, of the storage devices 342-348 and causes a dump of the state registers associated with the storage device 342, collects data regarding error conditions and any logs that will wrap, and the like, and this information is collected into a state save data structure stored in an established location within the storage system 340, such as on another non-failing storage device or second computing device, e.g., storage device 348, thus, it is obvious that the second computing device or storage device 348, is identified based on comparison of the failed storage device 342 or the first computing device, wherein the profile attributes that are compared are for example, data regarding error conditions and any logs that will wrap for the first computing device or failed storage device 342, and the like and a state save data structure stored in an established location within the storage system 340, such as on another non-failing storage device or second computing device, e.g., storage device 348. Thus, the second computing device or non-failing storage device 348 is identified based on an established location which is  the second computing device, e.g., storage device 348); and transmit the data to the second computing device, the second computing device including a second network adapter and a second local storage (see fig. 5, 530, 540, 550, 560 and 570) and ([0083 – 0084]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Behrendt et al. and Grimes et al. to incorporate the limitations of and identifying a second computing device based on a comparison between at least one profile attribute of the second computing device and at least one profile attribute of the first computing device; and transmit the data to the second computing device, the second computing device including a second network adapter and a second local storage into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Behrendt et al. and Grimes et al. references for improved data retrieval ([0007] - Grimes et al.).

	With respect to claim 2, all of the limitations of claim 1 have been addressed.
 The Behrendt et al. reference does not teach wherein storing the received data includes storing the received data over an independent connection between the second network adapter and the second local storage.
	The Grimes et al. reference teaches wherein storing the received data includes storing the received data over an independent connection between the second network adapter and the second local storage (see fig. 5, 530, 540, 550, 560 and 570) and ([0083 – 0084]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Behrendt et al. and Grimes et al. to incorporate the limitations of wherein storing the received data includes storing the received data over an independent connection between the second network adapter and the second local storage into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Behrendt et al. and Grimes et al. references for improved data retrieval ([0007] - Grimes et al.).

	With respect to claims 3 and 20, the Behrendt et al. reference teaches wherein the direct connection comprises a connection having no electronic components between the first network adapter and the first local storage (see fig. 1, network 102 and storage 108), ([0016 – 0018] - distributed data processing system 100 contains at least one network 102, which is the medium used to provide communication links between various devices and computers connected together within distributed data processing system 100, wherein, the network 102 may include connections, such as wire, wireless communication links, or fiber optic cables. Thus, it is obvious that a direct connection between the network 102 and local storage 108 may be established); (see fig.2, 212, 208 and 204), and ([0025 - 0027] - a communication unit, such as modem 222 or network adapter 212 of FIG. 2, may include one or more devices used to transmit and receive data, wherein, a memory may be, for example, main memory 208, ROM 224, or a cache such as found in NB/MCH 202, and the Examiner further points out that as seen in fig. 2, the network adapter 212 and the main memory 208 are connected through a hub 204, however, it is obvious that the hub 204 can be part of the main memory, and it is not necessary that a hub is required, as there can be other implementations as further pointed out in paragraph ([0027], wherein it is stated that those of ordinary skill in the art will appreciate that the hardware in FIGS. 1 and 2 may vary depending on the implementation, and other internal hardware or peripheral devices, such as flash memory, equivalent non-volatile memory, or optical disk drives and the like, may be used in addition to or in place of the hardware depicted in FIGS. 1 and 2).

	With respect to claims 4, 9 and 16, the Behrendt et al. reference teaches wherein a local storage comprises a direct storage coupled to a server via a direct attached storage device protocol (see fig. 1, network 102 and storage 108), ([0016 – 0018] - distributed data processing system 100 contains at least one network 102, which is the medium used to provide communication links between various devices and computers connected together within distributed data processing system 100, wherein, the network 102 may include connections, such as wire, wireless communication links, or fiber optic cables. Thus, it is obvious that a direct connection between the network 102 and local storage 108 may be established); (see fig.2, 212, 208 and 204, and further stated in paragraph ([0018] - distributed data processing system 100 is the Internet with network 102 representing a worldwide collection of networks and gateways that use the Transmission Control Protocol/Internet Protocol (TCP/IP) suite of protocols to communicate with one another. At the heart of the Internet is a backbone of high-speed data communication lines between major nodes or host computers, consisting of thousands of commercial, governmental, educational and other computer systems that route data and messages. Of course, the distributed data processing system 100 may also be implemented to include a number of different types of networks, such as for example, an intranet, a local area network (LAN), a wide area network (WAN), or the like, thus, it is obvious that a direct attached storage device protocol may be implemented), and ([0025 - 0027] - a communication unit, such as modem 222 or network adapter 212 of FIG. 2, may include one or more devices used to transmit and receive data, wherein, a memory may be, for example, main memory 208, ROM 224, or a cache such as found in NB/MCH 202, and the Examiner further points out that as seen in fig. 2, the network adapter 212 and the main memory 208 are connected through a hub 204, however, it is obvious that the hub 204 can be part of the main memory, and it is not necessary that a hub is required, as there can be other implementations as further pointed out in paragraph ([0027], wherein it is stated that those of ordinary skill in the art will appreciate that the hardware in FIGS. 1 and 2 may vary depending on the implementation, and other internal hardware or peripheral devices, such as flash memory, equivalent non-volatile memory, or optical disk drives and the like, may be used in addition to or in place of the hardware depicted in FIGS. 1 and 2).

With respect to claim 5, all of the limitations of claim 1 have been addressed.
	The Behrendt et al. reference does not teach wherein the accessing the data from the first local storage and storing the received data in the second local storage are performed using different protocols.
	The Grimes et al. reference teaches wherein the accessing the data from the first local storage and storing the received data in the second local storage are performed using different protocols ([0036] and [0052]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Behrendt et al. and Grimes et al. to incorporate the limitations of wherein the accessing the data from the first local storage and storing the received data in the second local storage are performed using different protocols into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Behrendt et al. and Grimes et al. references for improved data retrieval ([0007] - Grimes et al.).

With respect to claim 6, the Behrendt et al. reference teaches wherein the accessing the data stored on the first local storage over the independent connection includes accessing the data through an independent network adapter connector, an independent cable, and an independent local storage connector (see fig.2, 212, 204 and 232) and ([0026 - 0028]).

With respect to claims 7 and 11, the Behrendt et al. reference teaches wherein the first and second local storage store data associated with tasks executed by a processor ( [0025] - applications or programs are located on storage devices, such as HDD 226, and may be loaded into main memory 208 for execution by processing unit 206).

With respect to claim 8, the Behrendt et al. reference teaches a local storage ([0064 – 0066] - incident detection logic 406 in incident management mechanism 402 detects a failure in a resource in the managed environment) and (see fig. 2, 226); a processing resource (see fig. 2, 206); and a network adapter programmed to: access first data from the local storage through a primary indirect connection providing a path through the processing resource to the first local storage([0016 – 0018]) and ([0025 - 0027]); access second data from the local storage responsive to an external direction identifying a detected failure in the computing device through an independent connection over which the network adapter accesses the first data from the local storage responsive to the external direction wherein the independent connection comprises a direct connection between the first network adapter and the first local storage via a second path that does not include or otherwise engage the processing resource ([0016 – 0018]), (see fig. 2, 212), ([0025] - instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as HDD 226, and may be loaded into main memory 208 for execution by processing unit 206, thus, data may be accessed from local HDD memory 226) and ([0026 – 0027]), ([0064 – 0066] - incident detection logic 406 in incident management mechanism 402 detects a failure in a resource in the managed environment), ([0050]), (fig. 5, 502 and 508), (figure 4, 420), ([0063]), ([0081]), (figure 3, 302 and 304), ([0033 - 0037]) and (see fig. 2, 212 and 226).
	The Behrendt et al. reference does not teach transmit the first data to a remote location; 
and transmit the second data to another location, wherein the another location is identified based on a comparison between at least one profile attribute of the computing device and at least one profile attribute of the another location.
	The Grimes et al. reference teaches transmit the first data to a remote location (see fig. 1, 120 and 110), (see fig. 5, 530, 540, 550, 560 and 570) and ([0083 – 0084]); and transmit the second data to another location (see fig. 1, 120 and 110), (see fig. 5, 530, 540, 550, 560 and 570) and ([0083 – 0084]), wherein the another location is identified based on a comparison between at least one profile attribute of the computing device and at least one profile attribute of the another location ([0083] - the storage controller 350 initiates a state save operation within the storage system 340 with regard to the failed storage device 342. Further, the storage controller 350 pauses or performs a point-in-time freeze, of the storage devices 342-348 and causes a dump of the state registers associated with the storage device 342, collects data regarding error conditions and any logs that will wrap, and the like, and this information is collected into a state save data structure stored in an established location within the storage system 340, such as on another non-failing storage device or second computing device, e.g., storage device 348, thus, it is obvious that the second computing device or storage device 348, is identified based on comparison of the failed storage device 342 or the first computing device, wherein the profile attributes that are compared are for example, data regarding error conditions and any logs that will wrap for the first computing device or failed storage device 342, and the like and a state save data structure stored in an established location within the storage system 340, such as on another non-failing storage device or second computing device, e.g., storage device 348. Thus, the second computing device or non-failing storage device 348 is identified based on an established location which is  the second computing device, e.g., storage device 348).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Behrendt et al. and Grimes et al. to incorporate the limitations of transmit the first data to a remote location; and transmit the second data to another location, wherein the another location is identified based on a comparison between at least one profile attribute of the computing device and at least one profile attribute of the another location into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Behrendt et al. and Grimes et al. references for improved data retrieval ([0007] - Grimes et al.).

With respect to claims 10 and 17, the Behrendt et al. teaches wherein the local storage comprises a plurality of hard disk drives, a plurality of solid-state drive, or a combination of both hard disk drives and solid-state drives (see fig. 2, 226) and ([0021]).

With respect to claim 12, the Behrendt et al. teaches wherein the network adapter accesses the first data using Small Computer System Interface ("SCSI") protocol, a Serial Attached SCSI ("SAS") protocol, or a Serial Advanced Technology Attachment ("SATA") protocol ([0022] - HDD 226 and CD-ROM drive 230 may use, for example, an integrated drive electronics (IDE) or serial advanced technology attachment (SATA) interface).

With respect to claim 13, the Behrendt et al. reference teaches wherein the independent connection includes: an independent network adapter connector (see fig. 2, 212); an independent local storage connector (see fig. 2, 204); and an independent cable connected between the independent network adapter connector and the independent local storage connector (see fig. 2, 232).

With respect to claim 14, the Behrendt et al. reference teaches wherein the independent connection includes: an independent network adapter connector (see fig. 2, 212); a local storage connector (see fig. 2, 204); and a split cable connected between the independent network adapter connector and the local storage connector (see fig. 2, 232).

With respect to claim 15, the Behrendt et al. reference teaches a network connection (see fig. 2, 212); a first computing device, including: a first local storage([0064 – 0066]); and a first network adapter to which the first local storage is indirectly electronically connected a primary indirect connection providing a path through a processing resource to the first local storage for routine operations and independently connected via a second path that does not include the processing resource for failure recovery ([0016 – 0018]), (see fig. 2, 212) and ([0025] - instructions for the operating system, the object-oriented programming system, and applications or programs are located on storage devices, such as HDD 226, and may be loaded into main memory 208 for execution by processing unit 206), the first network adapter programmed to: access data from the first local storage over the independent connection responsive to an external direction of a detected failure in the computing device (see fig. 1, network 102 and storage 108), ([0016 – 0018] - distributed data processing system 100 contains at least one network 102, which is the medium used to provide communication links between various devices and computers connected together within distributed data processing system 100, wherein, the network 102 may include connections, such as wire, wireless communication links, or fiber optic cables. Thus, it is obvious that a direct connection between the network 102 and local storage 108 may be established); (see fig.2, 212, 208 and 204), and ([0025 - 0027] - a communication unit, such as modem 222 or network adapter 212 of FIG. 2, may include one or more devices used to transmit and receive data, wherein, a memory may be, for example, main memory 208, ROM 224, or a cache such as found in NB/MCH 202, and the Examiner further points out that as seen in fig. 2, the network adapter 212 and the main memory 208 are connected through a hub 204, however, it is obvious that the hub 204 can be part of the main memory, and it is not necessary that a hub is required, as there can be other implementations as further pointed out in paragraph ([0027], wherein it is stated that those of ordinary skill in the art will appreciate that the hardware in FIGS. 1 and 2 may vary depending on the implementation, and other internal hardware or peripheral devices, such as flash memory, equivalent non-volatile memory, or optical disk drives and the like, may be used in addition to or in place of the hardware depicted in FIGS. 1 and 2), ([0064 – 0066]), ([0050]), (fig. 5, 502 and 508), (figure 4, 420), ([0063]), ([0081]), (figure 3, 302 and 304) and ([0033 - 0037]).
The Behrendt et al. reference does not teach and transmit the retrieved data to another location over the network connection; and a second computing device identified based on a comparison between at least one profile attribute of the second computing device and at least one profile attribute of the first computing device, the second computing device including: a second local storage; and a second network adapter programmed to: receive the data transmitted by the first network adapter over the network connection; and provide the received data for storage in the second local storage.
The Grimes et al. reference teaches and transmit the retrieved data to another location over the network connection (see fig. 5, 530, 540, 550, 560 and 570) and ([0083 – 0084]); and a second computing device, including: a second local storage (see fig. 5, 530, 540, 550, 560 and 570) and ([0083 – 0084]); and a second computing device identified based on a comparison between at least one profile attribute of the second computing device and at least one profile attribute of the first computing device ([0083] - the storage controller 350 initiates a state save operation within the storage system 340 with regard to the failed storage device 342. Further, the storage controller 350 pauses or performs a point-in-time freeze, of the storage devices 342-348 and causes a dump of the state registers associated with the storage device 342, collects data regarding error conditions and any logs that will wrap, and the like, and this information is collected into a state save data structure stored in an established location within the storage system 340, such as on another non-failing storage device or second computing device, e.g., storage device 348, thus, it is obvious that the second computing device or storage device 348, is identified based on comparison of the failed storage device 342 or the first computing device, wherein the profile attributes that are compared are for example, data regarding error conditions and any logs that will wrap for the first computing device or failed storage device 342, and the like and a state save data structure stored in an established location within the storage system 340, such as on another non-failing storage device or second computing device, e.g., storage device 348. Thus, the second computing device or non-failing storage device 348 is identified based on an established location which is  the second computing device, e.g., storage device 348), the second computing device including: a second local storage (see fig. 5, 530, 540, 550, 560 and 570) and ([0083 – 0084]); and a second network adapter programmed to: receive the data transmitted by the first network adapter over the network connection ([0019] - the computing device may be provided as part of one of the at least one second data processing systems and executes at least one driver, the at least one driver comprising at least one of a failover driver or a host bus adapter driver provided in a driver stack of the computing device, wherein, the failover driver) and ([0083 – 0084]); and provide the received data for storage in the second local storage ([0019] – the failover driver may either detect the failure condition of the component or receive the in-band state save command from the first data processing system) and ([0083 – 0084]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Behrendt et al. and Grimes et al. to incorporate the limitations of and transmit the retrieved data to another location over the network connection; and a second computing device identified based on a comparison between at least one profile attribute of the second computing device and at least one profile attribute of the first computing device, the second computing device including: a second local storage; and a second network adapter programmed to: receive the data transmitted by the first network adapter over the network connection; and provide the received data for storage in the second local storage into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Behrendt et al. and Grimes et al. references for improved data retrieval ([0007] - Grimes et al.).

	With respect to claim 18, all of the limitations of claim 15 have been addressed.
The Behrendt et al. reference does not teach wherein the second network adapter is further programmed to respond to failure conditions in the second computing device, the response including: accessing data from the second local storage responsive to an external direction associated with the failure conditions; and transmitting the retrieved data to another location.
	The Grimes et al. reference teaches wherein the second network adapter is further programmed to respond to failure conditions in the second computing device ([0094 – 0095] – storage system and host system are the two computing devices, wherein, host device failures are detected initially, and stored as a log data structure. Further, host systems receive the state save command from the storage controller and generate data structures in which to store state save information within the host systems, and then the host systems perform a state save operation and store the collected state information in host system state save log data structures, followed by transmitting the host system state save log data structures to the storage system, where the storage system packages the host system state save log data structures with the storage system state save log data structure into a single state save log package), the response including: accessing data from the second local storage responsive to an external direction associated with the failure conditions (see fig. 6, 660, 670, 680 and 690); and transmitting the retrieved data to another location (see fig. 6, 690, 694 and 696).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Behrendt et al. and Grimes et al. to incorporate the limitations of wherein the second network adapter is further programmed to respond to failure conditions in the second computing device, the response including: accessing data from the second local storage responsive to an external direction associated with the failure conditions; and transmitting the retrieved data to another location into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Behrendt et al. and Grimes et al. references for improved data retrieval ([0007] - Grimes et al.).

With respect to claim 19, all of the limitations of claim 15 have been addressed.
The Behrendt et al. reference does not teach wherein the first network adapter is further programmed to: receive data over the network connection from the second network adapter; and store the received data in the first local storage.
	The Grimes et al. reference teaches wherein the first network adapter is further programmed to: receive data over the network connection from the second network adapter; and store the received data in the first local storage ([see fig. 6, 690, 694 and 696]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Behrendt et al. and Grimes et al. to incorporate the limitations of wherein the first network adapter is further programmed to: receive data over the network connection from the second network adapter; and store the received data in the first local storage into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Behrendt et al. and Grimes et al. references for improved data retrieval ([0007] - Grimes et al.).

With respect to claims 21, 22 and 23, all of the limitations of claims 1, 8 and 15 have been addressed.
 The Behrendt et al. reference does not teach wherein the at least one profile attribute of the second computing device and the at least one profile attribute of the first computing device each comprise at least one of the following: a make of an associated computing device and a model of an associated computing device.
	The Grimes et al. reference teaches wherein the at least one profile attribute of the second computing device and the at least one profile attribute of the first computing device each comprise at least one of the following: a make of an associated computing device and a model of an associated computing device ([0087] - the failover driver 312 may send a signal frame that tells the storage system 340 that a failure has occurred, wherein, the storage system 340 may then initiate a data collection response. Further, the host failover driver 312 and HBA driver 314 collect the host logs, failover driver logs, HBA driver logs, etc., on the host system 310 and stores them in an appropriate directory with a log file having an appropriate time stamp, and lastly, the storage system 340 forces a state save operation that collects register values, device specific information for all host systems 310-330, error conditions, and any logs that will wrap, into a state save data file).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Behrendt et al. and Grimes et al. to incorporate the limitations of wherein the at least one profile attribute of the second computing device and the at least one profile attribute of the first computing device each comprise at least one of the following: a make of an associated computing device and a model of an associated computing device into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Behrendt et al. and Grimes et al. references for improved data retrieval ([0007] - Grimes et al.).

With respect to claims 24, 25 and 26, all of the limitations of claims 1, 8 and 15 have been addressed.
 The Behrendt et al. reference does not teach wherein the at least one attribute of the second computing device and the at least one profile attribute of the first computing device each comprise at least one of a device attribute, device capability, or device performance characteristic relative to a computing infrastructure.
	The Grimes et al. reference teaches wherein the at least one attribute of the second computing device and the at least one profile attribute of the first computing device each comprise at least one of a device attribute, device capability, or device performance characteristic relative to a computing infrastructure ([0087] - the failover driver 312 may send a signal frame that tells the storage system 340 that a failure has occurred, wherein, the storage system 340 may then initiate a data collection response. Further, the host failover driver 312 and HBA driver 314 collect the host logs, failover driver logs, HBA driver logs, etc., on the host system 310 and stores them in an appropriate directory with a log file having an appropriate time stamp, and lastly, the storage system 340 forces a state save operation that collects register values, device specific information for all host systems 310-330, error conditions, and any logs that will wrap, into a state save data file).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Behrendt et al. and Grimes et al. to incorporate the limitations of wherein the at least one attribute of the second computing device and the at least one profile attribute of the first computing device each comprise at least one of a device attribute, device capability, or device performance characteristic relative to a computing infrastructure into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Behrendt et al. and Grimes et al. references for improved data retrieval ([0007] - Grimes et al.).

     Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri  from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	  
                EA   
            11/19/22/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112